SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of May, 2012 (Commission File No. 001-33356), Gafisa S.A. (Translation of Registrant's name into English) Av. Nações Unidas No. 8501, 19th floor São Paulo, SP, 05425-070 Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1) Yes No X Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Yes No X Indicate by check mark whether by furnishing the information contained in this Form, the Registrant is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934: Yes No X If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): N/A Public Request for Proxy - Gafisa PUBLIC REQUEST FOR PROXY GAFISA S.A. CNPJ/MF [Corporate Taxpayer Registry/Ministry of Finance] no. 01.545.826/0001-07 NIRE [State Enrollment] 35.300.147.952 POLO NORTE FUNDO DE INVESTIMENTO MULTIMERCADO, CNPJ no. 07.013.315/0001-12, herein represented by its manager and attorney-in-fact POLO CAPITAL GESTÃO DE RECURSOS LTDA., headquartered in the City of Rio de Janeiro, State of Rio de Janeiro, at Avenida Ataulfo de Paiva, 204, 10º andar, CNPJ/MF no. 05.451.668/0001-79, POLO FUNDO DE INVESTIMENTO EM AÇÕES, CNPJ/MF no. 07.914.903/0001-27, herein represented by its manager and attorney-in-fact POLO CAPITAL GESTÃO DE RECURSOS LTDA., headquartered in the City of Rio de Janeiro, State of Rio de Janeiro, at Avenida Ataulfo de Paiva, 204, 10º andar, CNPJ/MF no. 05.451.668/0001-79 and VINSON FUND LLC, CNPJ no. 08.531.798/0001-00, herein represented by its attorney-in-fact POLO CAPITAL INTERNACIONAL GESTÃO DE RECURSOS LTDA., headquartered in the City of Rio de Janeiro, State of Rio de Janeiro, at Avenida Ataulfo de Paiva, 204, 11º andar, CNPJ/MF no. 08.990.773/0001-74, jointly referred to as (“ Funds ”), in the capacity of holders of common shares issued by Gafisa S.A. (“ Company ”), hereby publicly request to shareholders of the Company, pursuant to article 22 and following of CVM Instruction no. 481/2009, the granting of a proxy to represent them at the Company's Annual and Special Shareholders' Meeting to be held on May 11, 2012, at 10:30 a.m., at the Company's headquarters (“ Shareholders' Meeting ”), aiming at (i) the adoption of multiple votes for the purposes of electing members of the Company's Board of Directors; and (ii) the election of members for the Company's Audit Committee. Proposal of the Funds Multiple vote for election of the Board of Directors Pursuant to article 141 of the Brazilian Corporate Law, “ in the election of board members, shareholders representing at least 0.1 (one tenth) of the voting capital stock, either provided in the Bylaws or not, are entitled to require the adoption of the multiple vote process, attributing to each share as many votes as there are members of the board, providing shareholders with the right to cumulate the votes in a single candidate or distribute them among various candidates.” CVM Instruction no. 165/91, amended by CVM Instruction no. 282/98, has established a scale based on the capital stock amount of the publicly-held company, for the adoption of the multiple vote process. Pursuant to said Instruction, and as emphasized in the Call Notice for the Shareholders' Meeting, the minimum percentage of voting capital for requiring the adoption of the multiple vote process is 5% (five per cent). This means that shareholders of 21,634,980 (twenty-one million, six hundred and thirty-four thousand, nine hundred and eighty) common shares issued by the Company may jointly require the adoption of the multiple vote process. However, once the multiple vote process is adopted, and considering that (i) the total number of board members will be 9 (nine), as proposed by Management for this Shareholders' Meeting, and (ii) all shareholders of voting shares will be present at the Shareholders' Meeting, 43,269,959 (forty-three million, two hundred and sixty-nine thousand, nine hundred and fifty-nine) common shares issued by the Company will be necessary for the election of 1 (one) Board member. THIS PUBLIC REQUEST FOR PROXY (INCLUDING ITS ENGLISH TRANSLATION) WAS ISSUED BY DISSENTING SHAREHOLDER POLO NORTE FUNDO DE INVESTIMENTO MULTIMERCADO AND FILED WITH THE BRAZILIAN SECURITIES COMMISSION. GAFISA IS SUBMITTING THIS DOCUMENT ON A CURRENT REPORT ON FORM 6-K SO ALL ITS SHAREHOLDERS HAVE ACCESS TO THE SAME INFORMATION. GAFISA STRONGLY RECOMMENDS ITS SHAREHOLDERS REJECT THE PROXY REQUEST FROM THIS DISSENTING SHAREHOLDER AND VOTE IN FAVOR OF THE AGENDA PROPOSED BY THE COMPANY FOR THE SHAREHOLDERS MEETING AS SET FORTH IN ITS NOTICE TO SHAREHOLDERS DATED MAY 4, 2012. In this sense, we propose that the adoption of multiple vote be required for the election of members of the Company's Board of Directors during the Shareholders' Meeting, and the subsequent casting of votes in relation to the election of the following members to comprise the Company's Board of Directors, in the order of preference indicated in the chart below, i.e. if the Funds represent, in the Shareholders' Meeting, sufficient shares for the election of only one Board Member, the name on the top will be the one appointed. If the shares allow for the election of two Board Members, the two names on the top will be the ones appointed. Name Qualification Mauro Rodrigues da Cunha Brazilian, legally separated, consultant, residing at Rua Povina Cavalcanti, 153/404, Rio de Janeiro. Maurício Marcellini Pereira Brazilian, married, business administrator, SMPW Quadra 17, conjunto 4, lote 1, casa B, Brasília - DF Guilherme Affonso Ferreira Brazilian, legally separated, entrepreneur, with office at Rua Estados Unidos, 1342, São Paulo. Marcelo Marques Moreira Filho Brazilian, economist, with office at Rua Joaquim Floriano, 466 conjunto 2111 – Itaim Bibi, São Paulo, SP Cláudio José Carvalho de Andrade Brazilian, married, administrator, with office at Avenida Ataulfo de Paiva, 204, 10º andar, Rio de Janeiro. Caio Racy Mattar Brazilian, married, engineer, with office at Avenida Brigadeiro Luiz Antonio 3172, Jardim Paulista, São Paulo Maria Letícia de Freitas Costa Brazilian, single, engineer, residing at Rua Bueno Brandão 403, apt 91, Vila Nova Conceição, São Paulo Odair Garcia Senra Brazilian, widower, engineer, with office at Avenida das Nações Unidas 8501, 19º andar, São Paulo José Écio Pereira Brazilian, married, business administrator and accountant, with office at Avenida República Argentina 665, 906/907, Curitiba, Paraná Election of the Audit Committee In relation to the election of the Company's Audit Committee, we propose the casting of votes in relation to the election of the following effective members and respective alternates, in the order of preference indicated in the chart below. Effective Members THIS PUBLIC REQUEST FOR PROXY (INCLUDING ITS ENGLISH TRANSLATION) WAS ISSUED BY DISSENTING SHAREHOLDER POLO NORTE FUNDO DE INVESTIMENTO MULTIMERCADO AND FILED WITH THE BRAZILIAN SECURITIES COMMISSION. GAFISA IS SUBMITTING THIS DOCUMENT ON A CURRENT REPORT ON FORM 6-K SO ALL ITS SHAREHOLDERS HAVE ACCESS TO THE SAME INFORMATION. GAFISA STRONGLY RECOMMENDS ITS SHAREHOLDERS REJECT THE PROXY REQUEST FROM THIS DISSENTING SHAREHOLDER AND VOTE IN FAVOR OF THE AGENDA PROPOSED BY THE COMPANY FOR THE SHAREHOLDERS MEETING AS SET FORTH IN ITS NOTICE TO SHAREHOLDERS DATED MAY 4, 2012. Name Qualification Rafael Alves Rodrigues Brazilian, married, business administrator, with office at Av. Chedid Jafet, 222, Bloco B – 3º Andar, São Paulo / SP. Victor Branco de Holanda Brazilian, married, economist, residing at Rua Alameda Santos, 1.325, ap. 21, São Paulo François Moreau Brazilian, single, business administrator, resident at Rua Rainha Guilhermina, 187, ap. 401, Rio de Janeiro / RJ Alternates Name Qualification Fernando Bevilacqua e Fanchin Brazilian, married, business administrator, with office at Av. Chedid Jafet, 222, Bloco B – 3º Andar, São Paulo / SP. Conrado Valiante da Rocha Brazilian, single, economist, with office at Av. Ataulfo de Paiva, 204, 11º andar, Rio de Janeiro / RJ Marcello Joaquim Pacheco Brazilian, married, lawyer, resident at Rua Jacarandá, 7, Mairiporã / SP Only for the purposes of clarification, we point out that, pursuant to the 4th paragraph of article 161 of the Brazilian Corporate Law, “ in the constitution of an audit committee, the following rules will be complied with:a) holders of preferred shares with no voting rights, or with restricted voting rights, will be entitled to elect, in a separate voting, 1 (one) member and their respective deputy; minority shareholders will have the same right, providing that they jointly represent 10% (ten per cent) or more of the voting shares. ” Therefore, if the minimum percentage mentioned above is reached, minority shareholders will be provided with a separate voting for the election of members of the Company's Board of Directors, which will increase the chances of one of the members indicated above being elected. Information on each of the members indicated above, including a brief history, and all other documents related to this public request for proxy, including the vote justification, proxy template and the procedures for granting proxies, as well as the information required by Attachment 23 of CVM Instruction no. 481/09, are available on the website www.agogafisa.com.br and on the website of the Brazilian Securities and Exchange Commission (www.cvm.gov.br). The proxy template provided by the Funds contains an indication of all other matters of the Shareholders' Meeting Agenda, for the convenience of the grantors. It is recommended that the grantors analyze the whole documentation related to the matters contained in the Shareholders' Meeting Agenda, available on the Company's website (www.gafisa.com.br/ri), on the website of BM&FBOVESPA S.A. – São Paulo Stock, Commodities and Futures Exchange (www.bmfbovespa.com.br) and on the website of the Brazilian Securities and Exchange Commission (www.cvm.gov.br), particularly the following documents: (i) annual management report; (ii) the financial statements for the fiscal year ended December 31, 2011; (iii) the independent auditors' report; and (iv) management's proposal. The proxies granted as a result of this public request for proxy must be submitted to the Funds until May 7, 2012, according to the procedures described in Attachment (iv) to this request. THIS PUBLIC REQUEST FOR PROXY (INCLUDING ITS ENGLISH TRANSLATION) WAS ISSUED BY DISSENTING SHAREHOLDER POLO NORTE FUNDO DE INVESTIMENTO MULTIMERCADO AND FILED WITH THE BRAZILIAN SECURITIES COMMISSION. GAFISA IS SUBMITTING THIS DOCUMENT ON A CURRENT REPORT ON FORM 6-K SO ALL ITS SHAREHOLDERS HAVE ACCESS TO THE SAME INFORMATION. GAFISA STRONGLY RECOMMENDS ITS SHAREHOLDERS REJECT THE PROXY REQUEST FROM THIS DISSENTING SHAREHOLDER AND VOTE IN FAVOR OF THE AGENDA PROPOSED BY THE COMPANY FOR THE SHAREHOLDERS MEETING AS SET FORTH IN ITS NOTICE TO SHAREHOLDERS DATED MAY 4, 2012. The following were attached to this public request for proxy: Vote justification Information required by Attachment 23 of CVM Instruction no. 481/09. Brief history of the candidates to comprise the Board of Directors and Audit Committee Proxy template Manual of procedures for granting proxies THIS PUBLIC REQUEST FOR PROXY (INCLUDING ITS ENGLISH TRANSLATION) WAS ISSUED BY DISSENTING SHAREHOLDER POLO NORTE FUNDO DE INVESTIMENTO MULTIMERCADO AND FILED WITH THE BRAZILIAN SECURITIES COMMISSION. GAFISA IS SUBMITTING THIS DOCUMENT ON A CURRENT REPORT ON FORM 6-K SO ALL ITS SHAREHOLDERS HAVE ACCESS TO THE SAME INFORMATION. GAFISA STRONGLY RECOMMENDS ITS SHAREHOLDERS REJECT THE PROXY REQUEST FROM THIS DISSENTING SHAREHOLDER AND VOTE IN FAVOR OF THE AGENDA PROPOSED BY THE COMPANY FOR THE SHAREHOLDERS MEETING AS SET FORTH IN ITS NOTICE TO SHAREHOLDERS DATED MAY 4, 2012. Public Request for Proxy Gafisa S.A. Attachment (i) Vote justification or reason why Gafisa’s shareholders should consider joining the PPP [Public-Private Partnership] proposed by Polo: 1. Representativeness of the Board of Directors and approach between the Board of Directors and shareholders: One of the major risks in the governance of any corporation is its isolation from the interests of shareholders. Even the best intentioned of independent directors will never have the same motivation that the owner, who ultimately bears the burden and the bonus, the success or failure of the corporation. It is a fact that the current Board has almost no economic interest in the Corporation. Most of its members are not relevant shareholder and, neither, Gafisa represents a significant portion of its assets. Perhaps this is a reason, even if unintentional, why some of the other issues subsequently related. The Board needs to properly articulate the vision of this corporation, its heading and what shall be done in the future. What are your business and core competency? What are the missing capabilities to carry out its plans? One example is the fact that, even with a colossal debt, the corporation continues the process of acquiring the remaining 20% ​​ of your best deal - Alphaville, which will mean a major constraint to the corporation’s cash. Although this acquisition is due to a right of sale for the opposing party, a new Board of Directors should pay attention to the restrictions of the Corporation and considering an operation of total or partial sale of this asset, so to alleviate the lack of the current financial flexibility of Gafisa. Besides this fact, in 2011, the same Board of Directors has proposed a statutory change to shareholders in which their votes would be limited to a maximum of 5%. Faced with resistance, the proposal was abandoned and finally refused. But this "incident" is an indicator of the gap between Board of Directors and shareholders. What is the Board’s intention with this proposal? Protect shareholders from themselves or facilitate its perpetuation? 2. The decision process: The current Board of Directors has received in recent months, according to press reports, several proposals for acquisition of the Corporation. One of these proposals, done firmly, was rejected without any consideration to the views of shareholders. Considering all the errors experienced over the last year, when the successive bad financial performance was crowned with a write-off of 35% of the Corporation’s assets, it would seem sensible that the Board of Directors shall consider that at a certain time, shareholders should have the power to decide their future. A query should be the most appropriate way. 3. Review of the Corporation’s performance, or why it seems necessary to make a change: Gafisa, during the year 2011, had a poorly operational and financial performance. Several delays in construction and the escalating costs pressured margins and financial indicators. At the end of the year it took a write-off of 35% of its assets and renegotiation of financial covenants of its debt. Corporation shares dropped 70% from early 2011 until the present time. The corporation was threatened by debt. Although on several occasions the corporation assured shareholders that the situation of "cash burn" would be reversed during 2011, the issue is actually much worse throughout the period.
